EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
This application is in condition for allowance except for the presence of claims 10-26 and 28-59 directed to non-elected inventions. Accordingly, claims 10-26 and 28-59 are canceled. No changes have been made to the text of claims 1-9 and 27; however, they are listed in the Examiner’s amendment to clarify their claim markings and status identifiers.
The application has been amended as follows:
In the claims
Please cancel claims 10-26 and 28-59.
Please replace claims 1-9 and 27 with the following:
1. (Original) A system for a creation of holograms consisting of a laser generating means, a recording means, and an apparatus for manipulating electromagnetic (EM) energy; wherein said apparatus consists of an array of co-aligned, angled, adjoining (Co-AAA) reflective surfaces that allow collection, redirection, or focusing of EM energy to provide a reference wave and object beams or object wave simultaneously to produce, from a physical object, or replay a hologram onto said recording means, wherein further said apparatus is arranged in a bent pyramidal or conical form.
2. (Original) The system of claim 1 wherein said hologram is an on-axis or in-line transmission hologram.
3. (Original) The system of claim 1 wherein the surfaces are highly reflective surfaces.

5. (Original) The system of claim 1 wherein the array of Co-AAA reflective surfaces consists of at least two different distinct angles of incidence for co-aligned pyramidal or conical adjoined surfaces along one common axis as zero degrees from any point of view of the bent pyramidal or conical form, a 3 dimensional structure, where the angles chosen are constant or variable in an angular arrangement.
6. (Original) The system of claim 1 wherein said Co-AAA reflective surfaces consists of a first set of scanning mirrors that creates said object wave or object beams, and a second set of scanning mirrors that creates said reference wave.
7. (Original) The system of claim 1 wherein said reference wave is an unmodulated or clean wave.
8. (Original) The system of claim 1 wherein the apparatus is used to harness, focus, or collimate EM energy or radiation, including:
i. x-rays, gamma rays, neutrons and other high energy particles, where the aligned angle(s) are optimally in mili-radians or within one degree from a common axis;
ii. visible and near visible spectra, particularly for solar power generation, where the aligned angles includes, by the angular arrangement or geometry ranging from zero to ninety degrees from the common axis, track the sun, stars, and moon in a hemisphere.
9. (Original) The system of claim 1 wherein said Co-AAA reflective surfaces consists of a first set of scanning mirrors that creates said object wave or object beams, and a second set of scanning mirrors that creates said reference wave, wherein further said first set of scanning mirrors has a first distinct angle of incidence of at least two different distinct angles of incidence 
27. (New) The system of claim 1 wherein said hologram is an on-axis or in-line reflection hologram.
Allowable Subject Matter
Claims 1-9 and 27 are allowed.
Applicant’s response filed on January 23, 2021 has overcome the 35 U.S.C. 251 rejection of the claims (see reissue declaration filed on January 23, 2021 and page 9 of Applicant’s remarks in particular).
Upon further consideration, Examiner withdraws the drawings objection in the previous Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991